DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 3, 5-8, 26, 27, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0216303) in view of Silva et al. (US 2012/0298011). Regarding claim 1, Lee discloses a method for treating water from a concrete production process (see [0124]) comprising exposing the water to carbon dioxide at a concentration greater than that of carbon dioxide in the atmosphere to produce carbonated water (see [0124]); adding at least a portion of the carbonated water to a concrete mixer (8) that is open to the atmosphere (see [0116]: “The mixing chamber may have an open aperture”) so that the carbonated water mixes with a cement mix in the mixer and the efficiency of carbonation of the cement is at least 60% (see [0117]: results in almost all of the CO2 being sequestered in the concrete). However, Lee does not state that the water is “wash” water. Silva teaches a method of treating wash water from a concrete production process comprising adding at least a portion of the wash water to a concrete mixer so that the wash water mixes with a cement mix in the mixer (see [0055]). The statement in claim 20 of Silva that "said water or portion of said water is recovered as wash water recycled from washing out the mixing drum of concrete delivery trucks" would have conveyed to one of ordinary skill in that art that wash water could be 100% of the added water. It would have been obvious to one of ordinary skill in the art to have utilized wash water as the water of Lee, for the purpose of recycling (see [0055]), especially considering that both reference are concerned about reducing carbon dioxide emissions. Regarding claim 3, the fact that pure water is pH 7 would have suggested making the pH of the water be in the claimed range. Regarding claim 5, adding non-wash water to the mixing to mix with the cement is disclosed (see [0108]). Regarding claim 6, the statement in claim 20 of Silva that “said water or portion of said water is recovered as wash water recycled from washing out the mixing drum of concrete delivery trucks" would have conveyed to one of ordinary skill in that art that wash water could be 100% of the added water. Regarding claim 7, Lee disclose adding .
Response to Arguments
Contrary to applicant’s remarks, Lee expressly states in [0116]: “The mixing chamber may have an open aperture”.   Though Lee also discloses that the mixing chamber could be closed, Lee makes clear that closing is an alternative embodiment to being open. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774